Loomis, J.
The complaint alleges that the defendant “ did by himself sell and deliver spirituous liquor, to wit, one half gallon of beer, to Daniel Foley, a minor, without a license therefor.”
After trial to the jury and a verdict of guilty the defendant moved in arrest of judgment for the insufficiency of the complaint, and in the argument in support of his motion specifies two particulars wherein he thinks the complaint is fatally defective.
The first is, that the beer specified under the videlicet as the kind of liquor sold, is not alleged to be intoxicating, nor to have been “ manufactured from hops and malt or from hops and barley,” nor that it was u beer requiring a United States revenue stamp ; ” which are the only kinds of beer, the sale of which is prohibited by the act of 1882. Session' Laws of 1882, p. 177.
It was conceded that if the complaint had simply alleged that the defendant sold spirituous and intoxicating liquor, *3without specifying the particular kind, it would have been good, and that under such allegation it might have been shown that the liquor sold was beer of the description mentioned. State v. Miller, 24 Conn., 522.
But the counsel for the defendant argues, in effect, that the mention of beer under the videlicet has not only the effect to restrict the inquiry to that kind of liquor only, but that the complaint stands precisely as it would if the general description had been entirely omitted, and the complaint had charged the sale of beer without any other words to indicate whether or not it was intoxicating within the meaning of the statute.
While we accept the first part of the proposition and admit under the authority of Mallett v. Stevenson, 26 Conn., 428, that the evidence of the alleged sale must be confined to beer, yet we reject the claim that the words “intoxicating liquor ” in the general description are to have no effect at all. On the contrary, we think, the complaint may be construed as charging the sale of that kind of beer which comes within the description of “intoxicating liquor.”
If, as the defendant virtually claimed in the course of his argument, the videlicet is so restrictive in its operation as to make the complaint charge the sale of a liquor not intoxicating, it is repugnant to the allegations that precede it, and, if so, instead of having the effect to nullify the previous words of description, as claimed, it would itself be rejected as surplusage, leaving the general description in full force.
The doctrine that the videlicet must be wholly rejected as surplusage, if what comes under it is contrary or repugnant to the preceding matter, is supported by a great number of authorities, which may be found collected in Yol. 2, of Williams’s Notes to Saunders’ Reports, pages 678 to 687, under Dahin's case.
The opinion in Mallett v. Stevenson, supra, was based on the doctrine of Lord Hobabt as to the nature and office of a videlicet. We quote further from the same opinion, where he says : — “ The natural and proper use of a videlicet is to *4particularize that which is general before, and to explain that which is indifferfent, doubtful or obscure ; but it must neither be contrary to the premises, nor increase nor diminish the precedent matter; and therefore if a man seized in fee of black-acre, white-acre, and green-acre in D., should grant all his lands in B.,. viz.: black-acre and whiter acre, yet green-acre shall also pass by the grant.” Stukely v. Butler, Hob., 175. The same doctrine will be found in Gould’s Pleading, p. 68, sec. 36.
But in the case at bar there is no repugnancy, because that which is particularized belongs to the class indicated by the general description, and giving to the videlicet its true office, as before explained, the complaint may be construed as charging a sale, contrary to the statute, of that kind of beer which comes within the description of intoxicating liquor.
The other objection is, that the complaint charges a sale to Daniel Foley, a minor, without a license therefor; and the argument is that, unrler the act of 1882, section 4, the crime of'selling to a minor can only be committed by a licensed person, and as the complaint on its face shows that.the accused had no license it therefore charges no crime.
' This reasoning is fallacious. ■ It assumes that the essence of the offense in this case consists in the minority of the person to whom the sale is made. This would be so if the seller had a license, because then he would be liable only in the excepted case. But the. want of a license does not make the sale to a minor legal. On the contrary it shows on its face that such a saie must be illegal, for in such case, all sales whatsoever are absolutely prohibited, and there is no. distinction between minors and adults. The addition to the name -of-the word “minor” is therefore to be treated.'as mere descriptio persones; it is immaterial and should bb rejected as surplusage. .-.A
There was no error in the judgment complained of.
In this opinion the other judges concurred.